       Case: 3:20-cv-50284 Document #: 1 Filed: 07/31/20 Page 1 of 5 PageID #:1




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHRN DISTRICT OF ILLINOIS
                                   WESTERN DIVISION

RIVERSIDE DENTAL OF ROCKFORD, LTD., )
                                    )
                 Plaintiff,         )
                                    )                             Case No. 3:20-cv-50284
     v.                             )
                                    )
THE CINCINNATI INSURANCE COMPANY, )
                                    )
                 Defendant.         )

                                       NOTICE OF REMOVAL

        Now comes Defendant, The Cincinnati Insurance Company (“Cincinnati”), by and

through its counsel Litchfield Cavo. LLP, and files this Notice of Removal under 28 U.S.C.

§ 1332. In support of this Notice of Removal, Cincinnati respectfully states as follows:

I.      STATEMENT OF GROUNDS FOR REMOVAL

        1.      This suit is an action in which this Court has original jurisdiction under 28

U.S.C. §1332, as it is an action between citizens of different states, and the matter in

controversy exceeds $75,000.00, exclusive of interest and costs. Thus, this action may

be removed to this Court pursuant to the provisions of 28 U.S.C. §14411 and 28 U.S.C.

§1446.

        2.      Plaintiff, Riverside Dental of Rockford, Ltd., filed its Complaint on or about

May 20, 2020 in the Circuit Court of Winnebago County, Illinois in Case No. 2020 MR

0000405 styled Riverside Dental of Rockford, Ltd. v. The Cincinnati Insurance Company.2




1
  28 U.S.C. §1441(b) provides that suits that do not arise under federal law are removable if none of the
parties in interest properly joined and served as defendants is a citizen of the State in which such actions
is brought
2
  See Exhibit 1, Plaintiff’s Complaint.


                                                     1
       Case: 3:20-cv-50284 Document #: 1 Filed: 07/31/20 Page 2 of 5 PageID #:2




        3.      Plaintiff sued Cincinnati seeking a declaratory judgment regarding

Cincinnati’s alleged insurance coverage obligations relating to the recent COVID-19

outbreak and its detrimental effects on Plaintiff’s business. Plaintiff also seeks damages

based on Cincinnati’s alleged breach of contract. Finally, Plaintiff has also stated a claim

for damages under 215 ILCS 5/155.

        4.      By agreement with Counsel for Plaintiff, Counsel for Cincinnati agreed to

formally accept service of Plaintiff’s complaint on July 29, 2020.3 Cincinnati files this

Notice of Removal within 30 days after the agreement to accept service of Plaintiff’s

Complaint as required by 28 U.S.C. § 1446(b) (1).

II.     DIVERSITY OF CITIZENSHIP

        5.      For the purpose of determining diversity, a corporation is deemed to be a

citizen of both the state of its incorporation and the place where it maintains its principal

place of business.4

        6.      At the time of the filing of Plaintiff’s Complaint, Riverside Dental of Rockford,

Ltd. was an Illinois corporation with its principal place of business located in Loves Park,

Illinois.5

        7.      Cincinnati, is and was at the time that this action was instituted against it,

incorporated and existing under the laws of the State of Ohio with its principal place of

business in Fairfield, Ohio. Cincinnati was not at the time this action was instituted against

it, and still is not, a citizen of the State of Illinois.




3
  See Exhibit 2, email communication between counsel confirming service as of July 29, 2020.
4
  See 28 U.S.C. §1332(c)(1).
5
  See Exhibit 1, Plaintiff’s Complaint at ¶¶ 2, 9.


                                                   2
          Case: 3:20-cv-50284 Document #: 1 Filed: 07/31/20 Page 3 of 5 PageID #:3




           8.      There is complete diversity of citizenship between Plaintiff Riverside Dental

of Rockford, Ltd. and Cincinnati. Therefore, removal is proper under 28 U.S.C. §1332 and

this Court has jurisdiction over these proceedings.

III.       AMOUNT IN CONTROVERSY

           9.      Cincinnati would show that the Court has diversity jurisdiction over this

matter as there is complete diversity of citizenship between the parties and the monetary

relief sought by Plaintiff exceeds the minimum jurisdictional amount of $75,000.

           10.     Plaintiff pleads in its Complaint that it purchased an insurance policy from

Cincinnati and seeks a judgment declaring that Cincinnati must pay for ongoing losses

allegedly incurred as a result of the COVID-19 outbreak and $732,600 in lost business

income since March 2020.6 Based on the allegations regarding the nature and duration

of Plaintiff’s loss, the amount in controversy between the Plaintiff and Cincinnati exceeds

$75,000.00, exclusive of interest and costs.

IV.        PROCEDURAL REQUIREMENTS FOR REMOVAL

           11.     Cincinnati files this Notice of Removal within 30 days of July 29, 2020, the

date upon which Counsel for Cincinnati agreed to accept service of Plaintiff’s Complaint

and within the 1 year period set forth in 28 U.S.C. §1446(c). Cincinnati files this Notice of

Removal without waiving any objections, exceptions or defenses to Plaintiff’s Complaint.

           12.     This Court embraces the locality in which the state court action is now

pending and, thus, is a proper forum for this action pursuant to 28 U.S.C. §1441(a).




6
    See Exhibit 1 Plaintiff’s Complaint at ¶¶ 8, 16, and Plaintiff’s prayer for relief under Count I, p. 7.


                                                          3
      Case: 3:20-cv-50284 Document #: 1 Filed: 07/31/20 Page 4 of 5 PageID #:4




       13.     In accordance with 28 U.S.C. §1446(d), a copy of this Notice of Removal is

being served on all parties, and a copy is being filed with the Clerk of the Circuit Court of

Winnebago County, Illinois.

       14.     Pursuant to 28 U.S.C. § 1446(a) and Local Rule 3.1, true and correct copies

of the following documents are being submitted with this Notice of Removal: (a) civil

cover sheet; and (b) true and legible copies of all process, pleadings, orders, and other

documents that have been served on Cincinnati in the state court.

       15.     If any question arises as to the propriety of the removal of this action,

Cincinnati requests the opportunity to present a memorandum of law, evidence, and oral

argument in support of the Notice of Removal and the removal of this action.

       WHEREFORE, Defendant, prays the Court hereby remove the state court action

from the Circuit Court of Winnebago County, Illinois to the United States District Court for

the Northern District of Illinois.

Date: July 31, 2020                       Respectfully submitted,

                                          Cincinnati Insurance Company

                                          By: /s/ Brian M. Reid
                                                  One of its attorneys

                                          Brian M. Reid
                                          Litchfield Cavo LLP
                                          303 W. Madison St., Ste. 300
                                          Chicago, IL 60606
                                          312-781-6617 (Reid)
                                          reid@litchfieldcavo.com




                                             4
        Case: 3:20-cv-50284 Document #: 1 Filed: 07/31/20 Page 5 of 5 PageID #:5




                              CERTIFICATE OF SERVICE

        I hereby certify that on July 31, 2020, I electronically filed the foregoing THE

CINCINNATI INSURANCE COMPANY’S NOTICE OF REMOVAL with the Clerk of the

Court using the CM/ECF system which will send notification and via email of such filing

to the following:

Erik Carlson
Brassfield, Krueger & Ramlow, Ltd.
1491 S. Bell School Rd.
Rockford, IL 61108
P (815) 398-9700
F (815) 398-2224
ECarlson@BKR-Law.com


and I hereby certify that I have mailed by United States Postal Service the document to

the following non-CM/ECF participant:

None.

                                  By:   /s/ Brian M. Reid
                                  Attorney for Cincinnati Insurance Company




                                            5
